Citation Nr: 0429290	
Decision Date: 10/26/04    Archive Date: 11/08/04

DOCKET NO.  03-11 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for emphysema, to include 
chronic obstructive pulmonary disease, as a residual of 
tobacco usage.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Contreras, Law Clerk







INTRODUCTION

The veteran served on active duty from October 1967 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  


FINDINGS OF FACT

The veteran's claim for service connection for emphysema, to 
include chronic obstructive pulmonary disease, due to 
nicotine dependence or tobacco use in service, was received 
by VA in March 2002.


CONCLUSION OF LAW

The claim of service connection for emphysema, to include 
chronic obstructive pulmonary disease, based on the in-
service use of tobacco products, received after June 9, 1998, 
lacks legal merit and entitlement under the law.  38 U.S.C.A. 
§ 1103 (West 2002); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  With respect to 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 
701 of the Act contains amendments to 38 USC §§ 5102 and 
5103.  The Act contains a provision that clarifies that VA 
may make a decision on a claim before the expiration of the 
one-year VCAA notice period.  Veterans Benefits Act of 2003, 
P.L. 108-__, Section 701 (H.R. 2297, December 16, 2003).

The record reflects that VA has made reasonable efforts to 
notify the appellant of the information and evidence needed 
to substantiate his claim.  He was provided with a copy of 
the pertinent rating action, and a statement of the case 
dated March 2003.  These documents, collectively, provide 
notice of the law and governing regulations, as well as the 
reasons for the determination made regarding this claim, and 
the evidence that has been received in this regard.  The 
appellant was also notified of the VCAA and what evidence VA 
would obtain in a letter dated March 2002.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The veteran indicated that he was treated at Columbus 
Hospital, Newark, New Jersey, for respiratory problems from 
1970 through 1989.  In April 2002, the Columbus Hospital 
Medical Records Department indicated that it only holds 
records up to 20 years.  As such, no records were provided by 
Columbus Hospital. 
The veteran received VA examinations during the course of 
this appeal, most recently in April 2002.  All available 
records have been obtained and associated with the claims 
folder.  

The Board notes that the veteran was not specifically 
informed to furnish copies of any evidence pertinent to his 
claims in his possession as required by 38 C.F.R. § 3.159.  
The Board, however, finds that in the instant case the 
veteran has not been prejudiced by this defect.  In this 
regard, the Board notes the veteran was provided notice of 
the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  No additional evidence appears 
forthcoming.  Therefore, under the circumstances, the Board 
finds that any error in the implementation of the VCAA is 
deemed to be harmless error.  VA has satisfied both its duty 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Factual Background

In his claim, the veteran indicates that when he was in 
service, the Army supplied him with cigarettes.  He indicates 
that he started smoking in service, and alleges that the 
cigarettes supplied to him by the Army caused his emphysema.

The veteran's service medical records are silent for any 
complaints, findings, or treatment with respect to emphysema 
or chronic obstructive pulmonary disease (COPD).  A December 
1967 service medical report indicates that the veteran 
complained of a cough.  A January 1969 service medical report 
indicates that the veteran complained of a cough and a cold.  
A May 1969 service medical report indicates that the veteran 
had a cold and complained of a productive cough.  The July 
1969 separation chest X-ray reflects no significant 
abnormalities.  The veteran's July 1969 separation exam is 
negative for any complaints, findings, or treatment with 
respect to shortness of breath, chronic cough, the lungs and 
chest, emphysema, or COPD.

July 2000 private medical records indicate that X-rays of the 
veteran's chest demonstrated a large pneumothorax on the 
right lung, bullae of the right lung, and a clear left lung.  
A chest tube was inserted into the right lung; thereafter, 
the examiner found no evidence of residual pneumothorax.

A July 2000 VA treatment record indicates that the veteran 
had COPD with right pneumothorax status post chest tube 
placement.  The examiner's impression was COPD with biapical 
bullous changes, in the right greater than the left.  The 
examiner found that due to bullae, the veteran was at risk 
for recurrent pneumothorax, and that the bullae probably were 
compressing normal tissue.

An April 2001 private medical report indicates that the 
veteran was admitted for exacerbation of COPD.  It was noted 
that the veteran had a history of COPD and chronic 
bronchitis.  The veteran reported having a cough with yellow 
phlegm and shortness of breath for about three days.  He 
denied having chest pain, palpitation, dizziness, headaches, 
abdominal pain, or neck pain.  There was wheezing 
bilaterally.  A chest X-ray showed left lower lobe 
infiltrate.  The impression was COPD exacerbation with left 
lower lobe infiltrate.  

A May 2001 VA treatment record indicates that the veteran 
reported having increased chest tightness.  It was noted that 
the veteran had poor air movement in his lungs and a diffuse 
expiratory wheeze.

A June 2001 Bergen County Board of Social Services Examining 
Physician's Bill indicates that the veteran had dyspnea on 
effort, was negative for congestive failure, and had symptoms 
of wheezing and chest tightness related to emphysema.  The 
diagnosis was emphysematous lung disease.  The veteran's 
disease was indicated to be progressive, and caused 
ambulation to be limited by shortness of breathe.  It was 
indicated that the veteran could not work full-time or part-
time in his former occupation, and could not train for 
employment.  

A February 2002 VA treatment record indicates that the 
veteran reported having shortness of breath when getting up 
in the morning and when walking for a block.  It was noted 
that the veteran smoked 2 to 3 packs of cigarettes a day for 
35 years, and quit in July 2000.  The examiner's impression 
was COPD.

A March 2002 VA treatment record indicates that the veteran 
had moderate to severe COPD.  The veteran reported chronic 
dyspnea for 20 years and a non-productive cough.  He reported 
that he was able to walk 2 to 3 miles with resting.  

The veteran's claim for emphysema or COPD, alleged to be due 
to tobacco use during the veteran's service, was received in 
March 2002.

An April 2002 VA examination indicates that the veteran 
reported being admitted to the hospital for lung problems, 
probably acute bronchitis, sometime in 1973.  The veteran did 
not remember the exact history, but he reported being a 
chronic smoker.  The veteran complained of chronic cough with 
on and off shortness of breath and wheezing, but no 
hemoptysis.  He reported that wheezing sometimes caused him 
to wake up during the night.  He reported not being able to 
walk for long distances because of wheezing.  

On examination, the veteran's throat was found to be clear.  
The respiratory system showed bilateral fair air entry.  No 
rales, rhonchi, or emphysema was noted.  There were no acute 
infiltrates.  There was flattening of diaphragms and 
hyperinflation compatible with COPD.  The diagnosis was 
moderate to severe emphysema by clinical history.  

The veteran's claim for emphysema or COPD, alleged to be due 
to tobacco use during the veteran's service, was received in 
March 2002.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131. 

The United States Congress has passed legislation directly 
addressing veterans seeking benefits for disability related 
to the use of tobacco.  First, the "Transportation Equity 
Act for the 21st Century" (TEA 21), enacted as Subtitle B of 
Public Law No. 105-178, § 8202, 112 Stat. 492, amended 38 
U.S.C.A. §§ 1110 and 1131, inserting language to prohibit the 
payment of VA compensation for disabilities attributable to a 
veteran's use of tobacco products in service.  That 
legislation was approved on June 9, 1998, and was made 
effective for all claims filed thereafter.  Then, on July 22, 
1998, the President signed the "Internal Revenue Service 
Restructuring and Reform Act of 1998" (IRS Reform Act), 
Public Law No. 105- 206, § 9014, 112 Stat. 865, which struck 
the provisions of the amendments made by section 8202 of the 
previous statute, and created a new 38 U.S.C.A. § 1103, which 
provides, in pertinent part:

(a) Notwithstanding any other provision of law, a 
veteran's disability or death shall not be 
considered to have resulted from personal injury 
suffered or disease contracted in the line of duty 
in the active military, naval, or air service for 
purposes of this title on the basis that it 
resulted from injury or disease attributable to 
the use of tobacco products by the veteran during 
the veteran's service.

Thus, the new section 1103(a) bars an award of service 
connection for a disability arising after service (as in the 
present case) based upon a finding that such disability was 
caused by tobacco use during service.  It does not, however, 
preclude the establishment of service connection based upon a 
finding that a disease or injury became manifest or was 
aggravated during active service or became manifest to the 
requisite degree of disability during any applicable 
presumptive period specified in 38 U.S.C.A. §§ 1112, 1116.  
See 38 U.S.C.A. § 1103(b).  By its terms, the new section 
1103 applies only to claims filed after June 9, 1998, and 
does not affect veterans and survivors currently receiving 
benefits and veterans and survivors who filed claims on or 
before June 9, 1998.

The service medical records contain no evidence of a chronic 
lung disorder.  The separation examination, which included x-
rays, showed no evidence of a lung disorder.   

The veteran's claim is made solely on the basis of cigarette 
smoking, which the veteran maintains began during service.  
The record shows that the veteran filed his initial claim for 
compensation for a tobacco-related disability in March 2002.  
This claim is subsequent to the June 9, 1998 cut-off date for 
benefits for disability related to the use of tobacco in 
service.  Consequently, the bar to benefits for claims filed 
after June 9, 1998, pursuant to 38 U.S.C.A. § 1103(a), is 
applicable here.

The Board is sympathetic to the veteran's assertions, but 
when the law and not the evidence is dispositive, the claim 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).  Under the circumstances of this case, the law is 
dispositive and the Board has no alternative but to deny the 
veteran's claim for lack of entitlement under the law, given 
that his claim was indisputably established as received after 
June 9, 1998.  38 U.S.C.A. § 1103 (West 2002).


ORDER

Entitlement to service connection for emphysema, to include 
chronic obstructive pulmonary disease, is denied.



	                        
____________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



